DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
To facilitate consideration of any amendment that may be filed in reply to this Office action, the applicant is advised to specifically point out the support for the amendment (e.g., a specific paragraph(s) and/or a drawing(s) of the present application). 

Claims 1-20 are pending in the application.  Of these, claims 1 and 16 are independent.


Specification/Claim Informality Objections
In claim 8, “the 1-st to p-th dummy memory cells” should be --the 1-st to p-th dummy memory cell groups-- (see its antecedent earlier in the claim).  
In claim 8, “(p+1) to q-th” should be --(p+1)-th to q-th--.  
Appropriate correctio is required.

The title of the invention is not descriptive and clearly indicative of the invention to which the claims are directed.  The following title is suggested: 



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites “q dummy word lines (where q is an integer of 1 or more), and q dummy memory cell groups”, thus including the scope of q=1.  However, later in the claim, it further recites “a z-th dummy memory cells group” and “a (z+1)-th dummy memory cell group”, the latter of which is deemed indefinite for the scope of q=1 (as recited earlier in the claim).  Therefore, the metes and bound of the claim is unclear.

Claims 2-15 depend from claim 1, thus are rejected for the same reason above for claim 1.

Claim 16 recites “one dummy memory cell connected to one dummy word line in one plane is connected in series to another dummy memory cell connected to another dummy word line in another plane”, which is deemed indefinite because the specification and the drawings of 
That is, in the specification and the drawings of the present application, it appears that two dummy memory cells are in a same plane in order for them to be connected in series with each other (e.g., two series-connected DDT’s and/or DST’s are within a same NAND string NS within a same BLK in Figs. 2-3, thus within a same plane; also, as implied in Figs. 4-5, 7-8, 10 and 12, with reference to Figs. 2-3); therefore, the above limitation is understood as two dummy memory cells in a same plane.

Claims 17-20 depend from claim 16, thus are rejected for the same reason above for claim 16.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 9 and 12-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2014/0075259 A1 (“TAM”).
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the without importing claim limitations from the specification.

Regarding independent claim 1, TAM discloses a memory system, comprising: 
a nonvolatile memory including m planes (e.g., associated with different planar blocks in Figs. 5A, 9A and 9B) each provided with n word lines (where n is an integer of 2 or more and m is an integer from 2 to n) (e.g., WL’s in Figs. 5A, 9A and 9B), n memory cell groups each including a plurality of memory cells (e.g., associated with WL’s in Figs. 5A, 9A and 9B), q dummy word lines (where q is an integer of 1 or more) (e.g., WL_d0 and/or WL_D1 in Fig. 5A, parity WL in Fig. 9A, and parity odd WL and parity even WL in Fig. 9B, with reference to paragraph [0093] “In the example of Figs. 9A and 9B, the parity word line maybe a word line that is dedicated to storing parity bits. This could be … a dummy word line”), and q dummy memory cell groups each including a plurality of memory cells (e.g., associated with WL_d0 and/or WL_D1 in Fig. 5A, parity WL in Fig. 9A, and parity odd WL and parity even WL in Fig. 9B, with reference to paragraph [0093] “In the example of Figs. 9A and 9B, the parity word line maybe a word line that is dedicated to storing parity bits. This could be … a dummy word line”), and the nonvolatile memory configured such that an x-th memory cell group (where x is an integer of 1 to n) is connected to an x-th word line (e.g., associated with each WL in Figs. 5A, 9A and 9B), a w-th dummy memory cell group (where w is an integer of 1 to q) is connected to a w-th dummy word line (e.g., associated with WL_d0 and/or WL_d1 in Fig. 5A, parity WL in Fig. 9A, and with parity odd WL and parity even WL in Fig. 9B), and one memory cell in a z-th dummy memory cell group and one memory cell in a (z+1)-th dummy memory cell group are connected to each other in series (e.g., dummy memory cells associated with WL_d0 and WL_d1 in Fig. 5A are in series within a NAND string, as applied to Figs. 9A and 9B; also, with reference to paragraph [0059] “the NAND strings can have more or fewer than … two dummy memory cells”); and 
a memory controller configured to generate 1-st to m-th parities using m combinations of 1-st to n-th data, respectively (e.g., associated with the different planar blocks in Figs. 5A, 9A and 9B, with reference to paragraph [0090] “one parity bit may be formed for each bit line … one parity bit may be formed for each NAND string”, thus different sets of parity bits corresponding to the different planar blocks in Fig. 5A), wherein the memory controller is configured to: 
write i-th data (where i is an integer of 1 to n) to a memory cell group connected to an i-th word line of any of the m planes, such that k-th to (k+m-1)-th data (where k is an integer of 1 to n-m) are written to a plurality of memory cells in different planes, respectively (i.e., data associated with each WL across the planar blocks in Figs. 5A, 9A and 9B are written in different planar blocks, respectively), and 
write the 1-st to m-th parities (e.g., the different sets of parity bits associated with the different planar blocks in Figs. 5A, 9A and 9B) to any of the q dummy memory cell groups in any of the m planes (e.g., with reference to parity WL in Fig. 9A, and parity odd WL and parity even WL in Fig. 9B in the different planar blocks).

Regarding claim 2, TAM discloses the memory system according to claim 1, wherein each of the 1-st to n-th data includes a plurality of pages, and the memory controller generates the 1-st to m-th parities by using data of a specific page in the plurality of pages (e.g., with reference to Figs. 14, 16A and 16B, using LP or UP).

Regarding claim 3, TAM discloses the memory system according to claim 1, wherein each of the 1-st to n-th data includes a plurality of pages including a lower page, and the memory controller generates the 1-st to m-th parities by using data of the lower page (e.g., with reference to Figs. 14, 16A and 16B, using LP).

Regarding claim 4, TAM discloses the memory system according to claim 1, wherein each of the 1-st to n-th data includes a plurality of pages, and the memory controller generates the 1-st to m-th parities for each of the plurality of pages (e.g., with reference to Fig. 14, for each of LP and UP).

Regarding claim 5, TAM discloses the memory system according to claim 1, wherein each of the 1-st to n-th data includes a plurality of pages, and the memory controller generates the 1-st to m-th parities by using data of a portion or all of the plurality of pages (e.g., with reference to Fig. 14, 16A and 16B, using one or all of LP and UP).

Regarding claim 6, TAM discloses the memory system according to claim 1, wherein the memory controller writes the 1-st to m-th parities to a dummy memory cell group connected to a dummy word line of the plurality of dummy word lines that is adjacent to the 1-st to n-th word lines, among the 1-st to q-th dummy memory cell groups (e.g., parity WL in Fig. 9A and parity odd WL in Fig. 9B are adjacent to WL’s).

Regarding claim 7, TAM discloses the memory system according to claim 1, wherein the nonvolatile memory further includes a (n+1)-th memory cell group that includes a plurality of memory cells, and the memory controller is configured to: store one-bit data in each of the memory cells in the (n+1)-th memory cell group to store the m pieces of 1-st to n-th data in the (n+1)-th memory cell group, and generate the 1-st to m-th parities by using the m pieces of 1-st to n-th data read from the (n+1)-th memory cell group (e.g., with reference to the data latches and the parity latches in Figs. 12, 14, 16A and 16B, to store the WL data and generate parity bits associated with the WL data; e.g., with reference to the loop 1206-1214 in Fig 12, the loop 1406-1416 in Fig. 14, the loop 1606-1614 in Fig 16A and the loop 1656-1614 in Fig. 16B).

Regarding claim 9, TAM discloses the memory system according to claim 1, wherein the memory controller is configured to: read any data of the 1-st to n-th data from the nonvolatile memory, and when an error occurs in the reading of the data, restore the data that experienced the error during the reading using parities among the 1-st to m-th parities generated by using the data that experienced the error during the reading (e.g., with reference to Figs. 13, 15, 17A and 17B; also, with reference to 808-814 in Fig. 8).

Regarding claim 12, TAM discloses the memory system according to claim 1, wherein the memory controller writes a j-th parity as data of a lower page to any of the 1-st to q-th dummy memory cell groups in a j-th plane (e.g., associated with a planar block in Figs. 5A and 9A, with reference to Fig. 16A, for LP).

Regarding claim 13, TAM discloses the memory system according to claim 1, wherein one memory cell in the n-th memory cell group and one memory cell in the 1-st dummy memory cell group are connected to each other in series (e.g., with reference to a memory cell associated with WL0 and a dummy memory cell associated with WL_d0 within a same NAND string in Fig. 5A, as applied to Fig. 9A).

Regarding claim 14, TAM discloses the memory system according to claim 1, wherein n is an integer of 4 or more (e.g., WL’s in Figs. 5A, 9A and 9B), one memory cell in each of 1-st to e-th memory cell groups (where e is an integer of 2 or more but less than (n-1)) is connected in series to corresponding memory cells in the 1-st to e-th memory cell groups (e.g., series-connected memory cells associated with one half of WL’s in Figs. 5A, 9A and 9B), and one memory cell in each of (e+1)-th to n-th memory cell groups is connected in series to corresponding memory cells in the (e+1)-th to n-th memory cell groups (e.g., series-connected memory cells associated with the other half of WL’s in Figs. 5A, 9A and 9B), and each of the 1-st to m-th planes is further includes f-th to g-th dummy memory cell groups (where f is an integer of more than q, and g is an integer of f or more) (for q=1, this limitation implies one additional dummy memory cell group) that each includes a plurality of memory cells (e.g., with reference to paragraph [0059] “the NAND strings can have more or fewer than … two dummy memory cells”, thus additional dummy word lines including WL_d1 in Fig. 5A and others, in addition to WL_d0 in Fig. 5A and parity WL in Fig. 9A), and one memory cell in the e-th memory cell group (in the one half of WL’s in Fig. 5A) and one memory cell in the f-th dummy memory cell group (e.g., associated with one of the additional dummy word lines) are connected to each other in series (since they are part of a NAND string in Fig. 5A), and one memory cell in the g-th dummy memory cell group (e.g., associated with another of the additional dummy word lines) and one memory cell in the (e+1)-th memory cell group (in the other half of WL’s in Fig. 5A) are connected to each other in series (since they are part of a NAND string in Fig. 5A).

Regarding claim 15, TAM discloses the memory system according to claim 14, wherein the memory controller does not write the 1-st to m-th parities to any of the f-th to g-th dummy memory cell groups in the 1-st to m-th planes (e.g., with reference to paragraph [0059] “the NAND strings can have more or fewer than … two dummy memory cells” and the dummy memory cell group associated with WL_d1 in Fig. 5A and one parity WL in Fig. 9A, thus the additional dummy memory cell groups in addition to that of parity WL in Fig. 9A are not associated with parity).

Regarding claim 20, TAM discloses the memory system according to claim 1, wherein each of the 1-st to n-th data includes a plurality of pages, and the memory controller generates the m parities by using data of from all of the plurality of pages (e.g., with reference to Fig. 14, using all of LP and UP).

Regarding independent claim 16, TAM discloses a memory system, comprising: 
a nonvolatile memory including a total of m planes (e.g., associated with different planar blocks in Figs. 5A, 9A and 9B) each plane having: 
(e.g., WL’s in Figs. 5A, 9A and 9B), 
a total of n memory cell groups memory cell group including a plurality of memory cells (e.g., associated with WL’s in Figs. 5A, 9A and 9B), 
a total of q dummy word lines (where q is an integer of 1 or more) (e.g., WL_d0 and/or WL_D1 in Fig. 5A, parity WL in Fig. 9A, and parity odd WL and parity even WL in Fig. 9B, with reference to paragraph [0093] “In the example of Figs. 9A and 9B, the parity word line maybe a word line that is dedicated to storing parity bits. This could be … a dummy word line”), and 
a total of q dummy memory cell groups each including a plurality of dummy memory cells (e.g., associated with WL_d0 and/or WL_D1 in Fig. 5A, parity WL in Fig. 9A, and parity odd WL and parity even WL in Fig. 9B, with reference to paragraph [0093] “In the example of Figs. 9A and 9B, the parity word line maybe a word line that is dedicated to storing parity bits. This could be … a dummy word line”), wherein 
the nonvolatile memory is configured such that one dummy memory cell connected to one dummy word line in one plane is connected in series to another dummy memory cell connected to another dummy word line in [another/ the same] plane (see the above 35 USC 112(b) rejection regarding this limitation) (e.g., insofar as understood, dummy memory cells associated with WL_d0 and WL_d1 in Fig. 5A are in series within a NAND string, as applied to Figs. 9A and 9B; also, with reference to paragraph [0059] “the NAND strings can have more or fewer than … two dummy memory cells”); and 
a memory controller configured to generate m total parities using m total combinations of 1-st to n-th data, respectively (e.g., associated with the different planar blocks in Figs. 5A, 9A and 9B, with reference to paragraph [0090] “one parity bit may be formed for each bit line … one parity bit may be formed for each NAND string”, thus different sets of parity bits corresponding to the different planar blocks in Fig. 5A), wherein the memory controller: 
writes i-th data (where i is an integer of 1 to n) to a memory cell group connected to an i-th word line of any of the m planes, such that k-th to (k+m-1)-th data (where k is an integer of 1 to n-m) are written to a plurality of memory cells in different planes, respectively (i.e., data associated with each WL across the planar blocks in Figs. 5A, 9A and 9B are written in different planar blocks, respectively), and 
writes the 1-st to m-th parities (e.g., the different sets of parity bits associated with the different planar blocks in Figs. 5A, 9A and 9B) to any of the q dummy memory cell groups in any of the m planes (e.g., with reference to parity WL in Fig. 9A, and parity odd WL and parity even WL in Fig. 9B in the different planar blocks).

Regarding claim 17, TAM discloses the memory system according to claim 16, wherein each of the 1-st to n-th data includes a plurality of pages, and the memory controller generates the m parities by using data of just one page in the plurality of pages (e.g., with reference to Fig. 16A or 16B, using only LP or UP).

Regarding claim 18, TAM discloses the memory system according to claim 16, wherein each of the 1-st to n-th data includes a plurality of pages including a lower page, and the memory controller generates the m parities by using just the data of the lower page (e.g., with reference to Fig. 16A, using only LP).

Regarding claim 19, TAM discloses the memory system according to claim 16, wherein each of the 1-st to n-th data includes a plurality of pages, and the memory controller generates the m parities for each of the plurality of pages (e.g., with reference to Fig. 14, for each of LP and UP).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0075259 A1 (“TAM”) in view of US 2018/0004601 A1 (“LEE”).
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.

Regarding claim 10, TAM discloses the memory system according to claim 1, but does not disclose that the nonvolatile memory includes a plurality of blocks that each includes 1-st to m-th planes (i.e., the planar blocks in Fig. 5A of TAM), and when an error occurs during a 
However, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, with a reasonable expectation of success, to provide a plurality of 3D blocks each including the 1-st to m-th planes of TAM (i.e., the plurality of planar blocks in Fig. 5A; also, with reference to paragraph [0054] “three dimensional”), since such 3D hierarchical memory architecture was common and well known in the art (see, merely as an exemplary reference in the art, Fig. 7 of LEE, with reference to Figs. 5 and 6 of LEE, exemplifying a plurality of 3D blocks each including a plurality of planar blocks similar to that of TAM), in order to provide a high density, high capacity memory.
Further, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, with a reasonable expectation of success, to include or designate at least one of the above 3D blocks, in the above 3D hierarchical memory architecture, as a redundant/ spare 3D block, such that when an error occurs during a writing of data to a first 3D block in the plurality of 3D blocks (e.g., an extensively defective 3D block, not correctable with parities or other ECC), the memory controller changes the 3D block to which the data are to be written from the first 3D block to a second 3D block in the plurality of 3D blocks (i.e., a redundant/ spare block), since such corrective provision was common and well known in the art (see, merely as an exemplary reference in the art, Fig. 3C of LEE, with reference to Figs. 1 and 4-7, exemplifying a block level redundancy, as well as other levels of redundancy in Figs. 3A-3F of LEE), in order to inter alia extend memory life and reliability.

Regarding claim 11, TAM discloses the memory system according to claim 1, wherein the memory controller writes the 1-st to m-th parities to the dummy memory cell groups without changing a block (that includes the planar blocks in Fig. 5A of TAM, thus different than each individual planar block in TAM) to which the data are to be written even if an error occurs during a writing of data to the block (e.g., with reference to error correction in Figs. 13, 15, 17A and 17B; also, with reference to Figs. 8, 11, 19A and 19B).
TAM does not disclose that the nonvolatile memory includes a plurality of the above block.
However, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, with a reasonable expectation of success, to provide a plurality of 3D blocks each including the 1-st to m-th planes of TAM (i.e., the plurality of planar blocks in Fig. 5A; also, with reference to paragraph [0054] “three dimensional”), since such 3D hierarchical memory architecture was common and well known in the art (see, merely as an exemplary reference in the art, Fig. 7 of LEE, with reference to Figs. 5 and 6 of LEE, exemplifying a plurality of 3D blocks each including a plurality of planar blocks similar to that of TAM), in order to provide a high density, high capacity memory.


Allowable Subject Matter
Claim 8, insofar as understood, would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 8, the prior arts of record do not disclose or suggest the combination of all the limitations in the claim and intervening claim 7 and base claim 1, including the specific combination of:  
write a portion of the generated 1-st to m-th parities to 1-st to p-th dummy memory cell groups (where p is an integer of greater than 1 or more and less than q), and write the m pieces of 1-st to n-th read data to the 1-st to n-th memory cell groups after writing to the 1-st to p-th dummy memory cells, and write the other parities of the 1-st to m-th generated parities to (p+1) to q-th dummy memory cell groups after writing to the 1-st to n-th memory cell groups, one memory cell in the p-th dummy memory cell group and one memory cell in the 1-st memory cell group are connected to each other in series, and one memory cell in the n-th memory cell group and one memory cell in the (p+1)-th dummy memory cell group are connected to each other in series.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to (John) J. H. Hur whose email address is jung.hur@uspto.gov and telephone number is (571) 272-1870.  The examiner can normally be reached M-F 8:00 AM - 4:00 PM ET.
If attempts to reach the examiner are unsuccessful, the examiner’s supervisor, Richard Elms can be reached at 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J. H. Hur/                    
Primary Patent Examiner, Art Unit 2824